Opinion of the Court
Robert E. Quinn, Chief Judge:
The accused was convicted of numerous charges in violation of the Uniform Code of Military Justice. The permis*729sible maximum punishment extended to confinement at hard labor for more than sixty-five years, but the court-martial adjudged a sentence which included confinement for fifteen years. The convening authority approved all but two of the findings of guilty and modified the sentence by reducing the period of confinement to seven years. A board of review affirmed.
We granted review to determine whether a false statement made by the accused to an agent of the Office of Special Investigations constituted an official statement within the meaning of Article 107 of the Uniform Code of Military Justice, 10 USC § 907. The evidence shows the statement was made in connection with an inquiry into the accused’s marital status after it was discovered that his application to substitute an allotment to his third wife for one to his fifth spouse was predicated upon an altered decree of divorce from the fourth wife.
In United States v Geib, 9 USCMA 392, 26 CMR 172, we held that the accused’s statement in a substantially similar situation was not an official statement within the meaning of Article 107, supra. That case is dispositive of the issue before us. See also United States v Aronson, 8 USCMA 525, 25 CMR 29. Accordingly, the findings of guilty of specification 2, Charge II, are set aside and the Charge is ordered dismissed.
Considering the number and the nature of the remaining findings of guilty and the attention to the sentence given by both the convening authority and the board of review, Judge Latimer and I are of the opinion that the effect on the sentence of the dismissal of the one specification is too slight to justify remand of the case for reassessment of the sentence. See United States v Helfrick, 9 USCMA 221, 25 CMR 483.